DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments with respect to all claims except 53 and 54 are accepted and those claims are allowed below.  With regard to previously presented claim 53, applicant argues both non-analogous art and lack of a prima facie case for failing to show disclose the claimed copolymer.  In support of the non-analogous art argument applicant notes the stated field of intended use of Mehta as set forth in the abstract is for “molded” articles while the disclosed methodology of applicant’s device does not involve molded articles and instead has articles with wound or extruded layers.  The statement of the field of intended use of Mehta does not preclude the use of the modified polypropylene compound in other fields of intended use and it is noted applicant makes reference to limitations that are not included in claim 53.  As noted in the rejection, Advanced discloses the use of polypropylene materials and Mehta discloses polypropylene materials with improved strength and impact resistance.  Applicant notes the characterization of Mehta as being “loosely related” to the claimed subject matter but does not address the specific technical problem of better performing polypropylene materials that is taught by Mehta that would be useful to provide a balance of strength and high impact resistance in the apparatus of Advanced.  Even when prior art is directed to a different field of endeavor, it is still relevant prior art if it solves a shared technical problem (such as high strength and high impact resistance at low temperatures).  Applicant has offered no arguments as to why the alternative basis for establishing analogous art has not been met.  Applicant further argues the rejection fails to make a prima facie case must be the same.  Applicant concedes this point in the arguments on page 11 of 13 (applicant’s numbering, page 4 of Applicant Arguments/Remarks of 10/30/2020 in PAIR) when noting the plastomer has a comonomer selected from the group of C2 or C4-C10 , while the random copolymer may have C2-8 with the exception of C3.  In the scenario where the plastomer is different from the random copolymer (i.e. with comonomer of C10) applicant has provided no argument as to why that proposed modified device having a minimum of 5% of the plastomer (different from the random copolymer) does not disclose the invention of claim 53.

Drawings
The drawings were received on 10/30/2020.  These drawings are accepted.  The drawing rejection previously set forth is withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/078854 A1 to Advanced Elastomer Systems (Advanced) in view of United States Patent Application Publication No.2014/0288228 to Mehta et al. (Mehta).


With regard to claim 53, Advanced discloses an unbonded flexible pipe (Advanced, abstract) for subsea transportation of fluids (paragraph 0007 and 0048 – please note the pipe is capable of performing the claimed function in the field of intended use of subsea transportation of fluids), the pipe has a length and a centre axis (abstract, paragraph 0001 and 0007) and comprises a plurality of layers (paragraph 0007 “multi-layer pipe”) comprising 
at least one polypropylene based layer (paragraph 0008) comprising a modified polypropylene compound (described in paragraph 0008) comprising: 
at least about 50% by weight of a base homopolymer polypropylene (base PP), and 
from about 1% to about 15% by weight of a copolymer comprising propylene and at least one co-monomer selected from C4 to C20 alpha olefins, wherein said copolymer comprises at least about 3% by weight of said co-monomer (the specific composition of the modified polypropylene based layer is not explicitly disclosed by Advanced).
Mehta discloses polypropylene compounds with high impact performance (Mehta, abstract, title), a broad field of endeavor that is loosely related to the unbonded flexible pipe.  Mehta does disclose a modified polypropylene compound having superior performance characteristics useful in the types of applications such as that set forth in Advanced.  The  performance characteristics of a specific type of polypropylene compound solve specific problems faced in the general field of unbonded flexible pipes, and thus is analogous prior art.
	Mehta discloses a composition  comprising a. 30-65% by weight of a polypropylene homopolymer and d. 5-25% by weight of a plastomer (Mehta, claim 1) wherein the plastomer is a copolymer of propylene and C4-C10 alpha olefin monomers (Mehta, claim 2).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify the multi-layer hose of 

With regard to claim 54, Advanced in view of Mehta discloses the flexible pipe of claim 53 as set forth above, and Mehta further discloses wherein said at least one co-monomer is an ethylene-alpha olefin co-monomer (Mehta, paragraph 0065 discloses a comonomer of the plastomer selected from C2 (ethylene) or C4-C20).

Allowable Subject Matter
Claims 33, 37-40, 42-46, 48-52 and 55 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 33 (and those dependent thereon) and 48 are allowed for reasons set forth in the previous office action.  New claim 55 (and those dependent thereon) is allowed because the prior art failed to teach or suggest the claimed ranges of compounded polymer, reinforcement/filler material and stabilizer in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753